MICHAEL STEVE COX,                                    No. 60637
Appellant,
vs.
DR. ROBERT BANNISTER;
CATHERINE CORTEZ MASTO;
GREG COX; TERRI JACOBS; LINDA
MAESTES; AL PERALTA; REX
REED; GREG SMITH; AND CRYSTAL
WILLIS,
Respondents.
MICHAEL STEVE COX,                                    No. 61322
Appellant,
vs.
THE STATE OF NEVADA,
Respondent.

                        ORDER OF AFFIRMANCE
            These are four proper person appeals from various district
court orders. The appeals are not consolidated.
            In Docket No. 60056, appellant challenges a district court
order dismissing his civil rights complaint without prejudice on its own
motion under NRCP 16.1(e)(2) , based, among other things, on appellant's
failure to file a case conference report as required by NRCP 16.1(c).
Having considered the appeal statement and record below, we conclude
that the district court properly examined appellant's failure to comply
with NRCP 16.1(c) by using the pertinent factors set forth in Arnold v.
Kip, 123 Nev. 410, 415-16, 168 P.3d 1050, 1053-54 (2007), and that the
district court did not abuse its discretion in concluding that the dismissal
of appellant's complaint was warranted. Accordingly, we affirm the
district court order dismissing the complaint without prejudice. NRCP
16.1(e)(2); Arnold, 123 Nev. at 415-16, 168 P.3d at 1053-54.




                                     2
                             Docket No. 60151 is also an appeal from a district court order
                dismissing a civil rights complaint without prejudice based mainly on
                appellant's failure to comply with NRCP 16.1(c)'s case conference report
                requirement. Having considered the appeal statement and record on
                appeal, we conclude that the district court properly applied NRCP
                16.1(e)(2), and we therefore affirm the order of dismissal.    See Arnold, 123
                Nev. at 415-16, 168 P.3d 1053-54.
                             In Docket No. 60637, appellant challenges the district court's
                order dismissing his complaint on a variety of grounds. To the extent that
                the district court dismissed appellant's complaint with prejudice for
                failure to state a claim upon which relief can be granted, having reviewed
                the appeal statement and record on appeal, we discern no error in this
                determination. See Buzz Stew, LLC v. City of N. Las Vegas,       124 Nev. 224,
                228, 181 P.3d 670, 672 (2008). With regard to appellant's remaining
                claims, the district court dismissed them without prejudice primarily for
                failing to comply with NRCP 16.1(c)'s case conference report requirement.
                Having reviewed the documents before us, we discern no abuse of
                discretion in the dismissal of these remaining claims on this basis. NRCP
                16.1(e)(2); Arnold, 123 Nev. at 415-16, 168 P.3d 1053-54. Accordingly, we
                affirm the district court's order.
                             In Docket No. 61322, appellant challenges a district court's
                order granting summary judgment on his civil rights claims. As noted in
                the district court order granting summary judgment, appellant's one-page
                opposition to the motion for summary judgment failed to substantively
                respond to respondents' motion for summary judgment.          See NRCP 56(e);
                Wood v. Safeway, Inc.,     121 Nev. 724, 730-31, 121 P.3d 1026, 1030-31



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A
                 (2005) (holding that the nonmoving party must set forth specific facts
                 demonstrating genuine factual issues to avoid summary judgment). In
                 light of this failure, we necessarily affirm the district court's decision to
                 grant summary judgment.'
                               It is so ORDERED. 2



                                                                      J.




                 Parraguirre


                 cc:   Seventh Judicial District Court Dept. 2
                       Hon. Jessie Elizabeth Walsh, District Judge
                       Michael Steve Cox
                       Attorney General/Carson City
                       White Pine County Clerk
                       Eighth Judicial District Court




                       'We have considered appellant's other arguments in these appeals
                 and conclude they lack merit and do not warrant reversal.

                       2 The clerk of this court shall file appellant's request for submission,
                 which was provisionally received on December 20, 2012, in Docket No.
                 60151. In light of this disposition, we deny as moot all outstanding
                 requests for relief,




SUPREME COUFtT
        OF
     NEVADA
                                                       4
(0) 1947A